

115 HR 3838 IH: Trust Preferred Securities Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3838IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Duffy (for himself, Mr. Kelly of Mississippi, Mr. Thompson of Mississippi, Mr. Harper, and Mr. Lucas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the appropriate Federal banking agencies to treat certain non-significant investments in
			 the capital of unconsolidated financial institutions as qualifying capital
			 instruments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trust Preferred Securities Act of 2017. 2.Treatment of certain non-significant investments in the capital of unconsolidated financial institutions (a)In generalSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended—
 (1)by moving subsection (z) so that it appears after subsection (y); and (2)by adding at the end the following:
					
 (aa)Treatment of non-Significant investments in the capital of unconsolidated financial institutionsFor purposes of the final rules titled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets, Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk Capital Rule (78 Fed. Reg. 62018; published Oct. 11, 2013, and 79 Fed. Reg. 20754; published April 14, 2014) and any other regulation which incorporates a definition of the term non-significant investments in the capital of unconsolidated financial institutions, the appropriate Federal banking agencies shall provide that investments in trust preferred securities (pooled and individual instruments) by a depository institution or a depository institution holding company shall not be subject to deduction from the regulatory capital of such depository institution or depository institution holding company or any depository institution holding company of such an institution, provided such investments were held prior to July 21, 2010..
 (b)Amendment to Basel III Capital RegulationsNot later than the end of the 3-month period beginning on the date of the enactment of this Act, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and the Comptroller of the Currency shall amend the final rules titled Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III, Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets, Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk Capital Rule (78 Fed. Reg. 62018; published Oct. 11, 2013, and 79 Fed. Reg. 20754; published April 14, 2014) to implement the amendments made by this Act.
			